DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on May 23, 2022.  As directed by the amendment: claims 1 and 19 have been amended, no claims have been cancelled, and no claims have been added.  Thus, claims 1-24 are presently pending in this application.  Claim 24 is withdrawn.  Applicant’s amendments are sufficient to overcome the §112 rejections of the previous action. 
Double Patenting
Applicant’s terminal disclaimer filed May 23, 2022 and approved the same day is hereby acknowledged.
Response to Arguments
Applicant’s arguments, see Remarks, filed May 23, 2022, with respect to newly amended independent claims 1 and 19 have been fully considered and are persuasive with respect to the rejections of claims 1-2, 4-5, 7, 13 and 19-20 under 35 U.S.C. 102, and those rejections have been withdrawn. 
Applicant's arguments filed May 23, 2022 with regard to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive as to claim 1. On page 11 of the Remarks, Applicant argues that adhesive 37 described by Krasnicki would not have been part of a support layer that “is positioned in a plurality of spaces between portions of the structural support member”.  In response, Examiner disagrees because Fig. 2 of Krasnicki clearly shows the adhesive extending beyond the coil and into the plurality of spaces, which can be contrasted to claim 2 that is indicated allowable below, wherein claim 2 requires that the adhesive extend the entire distance within the space between two turns of the coil.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman et al. (Sherman), US 2006/0030835 A1 in view of Krasnicki et al. (Krasnicki).
Regarding claim 1, Sherman discloses a catheter (Fig. 3) comprising: an inner liner (inner liner 34, P0037) defining an inner lumen (inner lumen is the lumen within 34); an outer jacket (outer layer 36, P0037, PEBAX P0134); a structural support member (coil or braid 38, P0037) positioned between at least a portion of the inner liner and the outer jacket and defining a plurality of spaces between portions of the structural support member (Fig. 3).
Sherman does not teach a support layer comprising an adhesive, the support layer mechanically connecting the structural support member to the inner liner, wherein the support layer comprising the adhesive is positioned in the plurality of spaces.
However, Krasnicki teaches an endoscope having a support layer comprising an adhesive (adhesive 37, col 3 line 50, an epoxy cement, col 3 line 51), the support layer mechanically connecting the structural support member (filament 33, col 3 line 40) to the inner liner (col 3 lines 49-53), wherein the support layer comprising the adhesive is positioned in the plurality of spaces (Fig. 2 showing the adhesive positioned in the plurality of spaces because the adhesive extends into the plurality of spaces).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Sherman with the support layer of Krasnicki for the purpose of providing sufficient strength to hold the structural support member of Sherman to the inner liner as it is deformed into a tight radius, as taught by Krasnicki, col 3 lines 49-53.
Sherman in view of Krasnicki does not explicitly teach wherein the structural support member and the inner liner are not adhered to the outer jacket.
However, one of ordinary skill in the art would expect that the structural support member and the inner liner would not be adhered to the outer jacket because the adhesive is Krasnicki is a thermoset adhesive positioned as shown in Fig. 2 of Krasnicki, and the outer jacket of Sherman is applied with shrink tubing using a fuse-down technique (Sherman, P0059-0060) which would not cause the adhesive to reflow and thus not be adhered to the outer jacket.
Regarding claim 3, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein the structural support member comprises a braid (Sherman, braid 38, P0037).
Regarding claim 4, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein the support layer extends between the inner liner and the outer jacket  within the plurality of spaces (Krasnicki, Fig. 2).
Regarding claim 5, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein the adhesive is a thermoset adhesive (Krasnicki, epoxy cement, col. 3 line 51, and see NPL received 4/10/2020 regarding thermoset adhesives including epoxies, with a snapshot from the web page www.globalspec.com on August 7, 2017).   
Regarding claim 7, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein only one structural support member (Sherman, coil 38, P0037-) is positioned between the outer jacket and the inner liner.
Regarding claim 8, Sherman in view of Krasnicki teaches the catheter of claim 7, wherein the inner liner, the outer jacket, and the structural support member define an elongated body (Sherman, elongated body shown in Fig. 3), and wherein the structural support member is a single coil (Sherman, coil 38, P0037) that progressively changes in pitch as it extends distally through the elongated body (Sherman, pitch arranged progressively, P0040), the single coil being devoid of any joints (Sherman, coil 38, P0037).
Regarding claim 10, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein the outer jacket comprises a plurality of outer jacket segments having different durometers (Sherman, outer layer comprised of two or more segments having different durometers, P0058).
Regarding claim 12, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein no material is present between at least a portion of the structural support member and the outer jacket (Sherman, Fig. 3).
Regarding claim 13, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein the support layer in not positioned between the structural support member and the outer jacket (Krasnicki, Fig. 2). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Krasnicki in view of Berg et al. (Berg), US 5,954,651.
Regarding claim 6, Sherman in view of Krasnicki teaches the catheter of claim 5.
 Sherman in view of Krasnicki does not teach wherein the thermoset adhesive comprises a urethane adhesive.  
However, Berg teaches an adhesive for attaching a support member wire braid to an inner tubular member of a catheter wherein the thermoset adhesive comprises a urethane adhesive (polyurethanes, col. 7 line 48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the adhesive of Krasnicki with the adhesive of Berg as a simple substitution of one known element for another to obtain predictable results (MPEP 2141, II(B)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Krasnicki and further in view of Pursley, US 2005/0131387 A1.
Regarding claim 9, Sherman in view of Krasnicki teaches the catheter of claim 7, wherein the inner liner, the outer jacket, and the structural support member define an elongated body (Sherman, elongated body shown in Fig. 3), and wherein the structural support member is a single coil (Sherman, coil 38, P0037) that progressively changes in pitch as it extends distally through the elongated body (Sherman, pitch arranged progressively, P0040 and see Fig. 3).
Sherman does not explicitly teach wherein a first pitch of the single coil in a proximal portion of the elongated body is about 0.00225 inches (about 0.057 mm), a second pitch of the single coil in a medial portion of the elongated body is about 0.00250 inches (about 0.064 mm), a third pitch of the single coil in a distal portion of the elongated body is 0.0030 inches (about 0.076 mm), and a fourth pitch of the single coil in a distal portion of the elongated body is 0.0070 inches (about 0.18 mm).  
However, these pitches are result effective variables.  Pursley teaches catheter with a filament having a variable pitch P0022 and Fig. 4, and that in portions of the catheter 10 that require high circumferential rigidity or kink resistance, the pitch can be changed to provide closely spaced turns of the filament, P0036, and as shown in Fig. 4 wherein the progression is from the proximal to distal direction of the catheter that the pitch results in more closely spaced turns.  Therefore, the claimed pitches are recognized within the art as result effective variables, and so determination of the workable ranges of these variables can be determined by routine experimentation.   
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pitch of Sherman wherein the coil progressively changes in pitch as it extends distally through the elongated body to provide more closely spaced turns of the filament as taught by Pursley, and wherein a first pitch of the single coil in a proximal portion of the elongated body is about 0.00225 inches (about 0.057 mm), a second pitch of the single coil in a medial portion of the elongated body is about 0.00250 inches (about 0.064 mm), a third pitch of the single coil in a distal portion of the elongated body is 0.0030 inches (about 0.076 mm), and a fourth pitch of the single coil in a distal portion of the elongated body is 0.0070 inches (about 0.18 mm) because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Krasnicki in view of Murata, US 2009/0240235 A1.
Regarding claim 11, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein the outer jacket comprises a heat- shrinkable material (Sherman, PEBAX, P0134).
Sherman in view of Krasnicki does not explicitly teach the outer jacket being heat shrunk over the support layer and the structural support member.
However, Murata teaches a process for making a catheter wherein the outer jacket being heat shrunk over the support layer and the structural support member (Murata, P0136).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to heat shrink the PEBAX of Sherman onto the catheter of Sherman in view of Krasnicki for the purpose of integrating layers of the catheter as taught by Murata, P0136.
Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Krasnicki in view of Berg in view of Wang et al. (Wang), US 2003/0114831 A1.
Regarding claim 14, Sherman in view of Krasnicki teaches the catheter of claim 1, wherein the inner liner, the outer jacket, and the structural support member define an elongated body (Sherman, elongated body shown in Fig. 3), and wherein the outer jacket comprises: a first section decreasing in durometer along a length of the first section in a direction towards a distal end of the elongated body (Sherman, P0058).
Sherman in view of Krasnicki does not teach a second section more distal than the first section and including the distal end of the elongated body, the second section having a higher durometer than a distal portion of the first section, wherein the second section and the inner liner define a distal opening of the elongated body. 
However, Berg teaches a catheter and method for modifying a catheter to have a different tip while maintaining the lubricious inner liner to the distal opening, Fig. 8.  This allows for the tip to be modified, while maintaining the benefits of a lubricious liner to the distal opening for the purpose of passing instruments through the distal opening, see col. 2, lines 30-50.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the catheter of Sherman in view of Krasnicki with an atraumatic tip as taught by Berg for the purpose of not extending the coil of Sherman into the distal end as this would significantly stiffen the tip area and counter its function of providing an atraumatic positioning of the distal end of the catheter, as taught by Berg col. 2 lines 40-45.
Sherman in view of Krasnicki in view of Berg does not teach the second section having a higher durometer than a distal portion of the first section.
However, Wang teaches a catheter (catheter assembly 10, P0017) having a distal tip (distal tip 20 including a tip extension, P0023) having a higher durometer than a distal portion of the first section (in an alternative embodiment, the last ½ to 1 mm of the tip at its distal end is made of a different material from the tip material to form a tip extension.  In particular, the last ½ to 1 mm is made from a material that is more durable relative to the softer tip material. In particular, the more durable material will resist deforming or tearing when in use, such as in tracking the patient’s tortuous anatomy.  For example, this last 1/2 to 1 mm may be manufactured from Marlex high-density polyethylene having approximately a 63D durometer.  This distal tip 20 material selection often improves the integrity of the tip region at its distal most end, P0023), configured to resist geometric deformation when the distal end of the elongated body is engaged with a guidewire (resist deforming or tearing when in use, P0023, and the catheter assembly of the present invention may be incorporated into other catheters, P0040, including catheters having a guidewire lumen which provides passage for a guidewire, P0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tip of Berg with the tip extension of Wang for the purpose of resisting deformation or tearing when in use, such as in tracking the patient's tortuous anatomy, as taught by Wang, P0023.  
Regarding claim 15, Sherman in view of Krasnicki in view of Berg in view of Wang teaches the catheter of claim 14, wherein the structural support member extends along the first section of the outer jacket and does not extend along the second section (the coil of Sherman does not extend into the tip of Berg in view of Wang).  
Regarding claim 16, Sherman in view of Krasnicki in view of Berg in view of Wang teaches the catheter of claim 14, wherein a distal tip of the elongated body including the distal end of the elongated body consists essentially of the inner liner and the outer jacket (the outer jacket is defined to include the modified tip of Berg in view of Wang).  
Regarding claim 18, Sherman in view of Krasnicki in view of Berg in view of Wang teaches the catheter of claim 14, wherein the inner liner extends distally of a proximal end of the second section (the inner liner of the modified catheter extends to the distal opening).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sherman in view of Krasnicki in view of Berg in view of Wang in view of Bose et al. (Bose), US 2009/0030400 A1.
Regarding claim 17, Sherman in view of Krasnicki in view of Berg in view of Wang teaches the catheter of claim 14, further comprising a radiopaque marker coupled to the elongated body (Sherman, radiopaque markers, P0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Sherman in view of Krasnicki with the radiopaque markers of Sherman for the purpose of indicating the position of portions of the catheter to a physician, Sherman P0044.  
Sherman does not teach wherein the elongated body distal to the radiopaque marker consists essentially of the inner liner and the outer jacket.
However, Bose teaches a radiopaque marker (Bose, radiopaque markers 34, P0023) coupled to the elongated body, wherein the elongated body distal to the radiopaque marker consists essentially of the inner liner and the outer jacket (distal to the radiopaque marker are the inner liner and modified tip of Berg in view of Wang, herein defined to be part of the outer jacket).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the positioning of the radiopaque marker of Sherman distally as taught by Bose for the purpose of the purpose of indicating the position of the catheter at an alternate location useful for indicating the transition between the first and second sections.  
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-23 are allowed.
Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed catheter. 
The closest prior art is Krasnicki et al. (Krasnicki), US 4,676,229.
Regarding claims 2 and 19, Krasnicki fails to teach among all the limitations or render obvious a catheter as claimed, which includes the support layer extending from the first surface to the second surface, in combination with the total structure and function of the catheter as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783